Citation Nr: 1748035	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-34 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for major depressive disorder.  

2. Entitlement to a rating in excess of 40 percent for a lumbar spine disability. 

3.  Entitlement to a rating in excess of 10 percent prior to April 29, 2013, and in excess of 20 percent thereafter for radiculopathy of the right lower extremity. 

4.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.

5.  Entitlement to an effective date prior to July 23, 2010 for a total rating based upon individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Laura Pflugfelder, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Army from August 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from the December 2010 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In April 2017, the Veteran testified at a Board hearing in front of the undersigned Veterans Law Judge, and the transcript is of record. 

The issue of entitlement to an earlier effective date for TDIU will be addressed in the REMAND portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2017, prior to the promulgation of a decision on the issue of entitlement to a disability rating in excess of 70 percent for major depressive disorder, the Veteran withdrew his appeal.  

2. The Veteran's low back disability did not manifest as unfavorable ankylosis of the entire thoracolumbar spine.

3.  Prior to April 29, 2013, the Veteran's right lower extremity radiculopathy did not manifest as moderate incomplete paralysis.

4.  From April 29, 2013, the Veteran's right lower extremity radiculopathy did not manifest as moderately severe incomplete paralysis. 

5.  The Veteran's left lower extremity radiculopathy did not manifest as moderate incomplete paralysis. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appealed claim for a disability rating in excess of 70 percent for major depressive disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 

2.  The criteria for a disability evaluation in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. § § 1155, 5107 (West 2014); 38 C.F.R. § § 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2016).   

3.  Prior to April 29, 2013, the criteria for an evaluation in excess of 10 percent for the Veteran's right lower extremity radiculopathy have not been met.  38 U.S.C.A. § § 1155, 5107 (West 2014); 38 C.F.R. § § 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).   

4.  From April 29, 2013, the criteria for an evaluation in excess of 20 percent for the Veteran's right lower extremity radiculopathy have not been met.  38 U.S.C.A. § § 1155, 5107 (West 2014); 38 C.F.R. § § 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).   

5.  The criteria for an evaluation in excess of 10 percent for the Veteran's left lower extremity radiculopathy have not been met.  38 U.S.C.A. § § 1155, 5107 (West 2014); 38 C.F.R. § § 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2016).   

At his April 2017 hearing before the Board, the Veteran withdrew his appeal as to the issue of entitlement to a disability rating in excess of 70 percent for major depressive disorder.  The Veteran's statement indicating his intention to withdraw the appeal as to this issue, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  Increased Rating

Neither the Veteran nor his attorney have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found; this practice is known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.

A.  Low Back Disability

The Veteran's lumbar spine disability is currently rated at 40 percent under Diagnostic Code 5242.  38 C.F.R. § 4.71a (2016).  Under this Diagnostic Code a 40 percent rating is warranted with forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note (1).  

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine. Id. at Note 2 and Plate V.  

"Unfavorable ankylosis" is defined as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2016).  Additionally, fixation of a spinal segment in neutral position (zero degrees) is "always" considered favorable ankylosis.  Id.

When a rating of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors.  Those factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80 (1997). 

Based on the Veteran's disability the Board will also consider ratings under Diagnostic Code 5243, Intervertebral Disc Syndrome.  38 C.F.R. § 4.71a (2016).  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 months.  An incapacitating episode is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that requires bed rest and prescribed by a physician and treatment by a physician.  As will be discussed below, the Veteran does not have Intervertebral Disc Syndrome and the record does not show, nor does he contend, that a physician has prescribed bedrest for his low back disability.  

The Board considers the Veteran's treatment records from the VA documenting his continued complaints of back problems.  The Board also acknowledges the Veteran's multiple lay contentions regarding his back and how it takes him 10 to 15 minutes in the morning to straighten his legs.  The Veteran also noted that he takes pain medication for his back so he is able to sleep through the night.  In an April 2013 statement, the Veteran commented that his back pain has worsened over the past 3 years.  

The Veteran received a VA examination in January 2009 where the examiner specifically noted he did not have ankylosis and his back was not additionally limited by pain, fatigue, weakness, or lack of endurance.  The examiner opined the Veteran's back symptoms had increased significantly since his last evaluation.  The VA examiner also noted his forward flexion was 0 to 30 degrees.

The Veteran's next VA examination was in July 2010.  The Veteran's forward flexion was 20 degrees.  The examiner noted that weakness, fatigability, and lack of endurance all contributed to the Veteran's limitation.  The VA examiner noted the Veteran experienced functional impairment with activities that involved low back bending, lifting, or twisting and prolonged standing or sitting.  The VA examiner noted there was mild progression of degenerative changes in the lumbar spine.

The Veteran's most recent VA examination was in April 2013.  The Veteran's forward flexion was 55 degrees.  The Veteran also reported flare-ups that impacted his range of motion by decreasing it 75 to 80 percent of his normal range of motion due to pain.  The VA examiner found the Veteran's range of motion was not additionally limited but he did experience some pain on movement.  The Veteran did not have guarding, spasms, or muscle atrophy.  The examiner also noted the Veteran did not have IVDS. 

Under Diagnostic Code 5242, the objective medical evidence does not support a rating higher than 40 percent because the Veteran does not have ankylosis.  He retains mobility in his spine; he does not manifest ankylosis of any form.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).

Additionally, even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his lumbar spine disability does not cause his low back disability to be more closely described as ankylosis.  
                                                                                                                                                            
Thus, the Board concludes the Veteran's rating should not be increased, as his disability picture is not more closely approximated by a 50 percent rating under the General Rating Formula for Diseases and Injuries of the Spine or a 60 percent rating under the Formula for Rating Intervertebral Disc Syndrome.  38 C.F.R. § 4.71a. 

The Veteran's lumbar radiculopathy of the lower extremities is addressed below.  His back disability does not cause any other neurologic abnormalities that require separate ratings.  

At his April 2017 hearing, the Veteran's attorney stated that an extraschedular rating was warranted because the Veteran's back disability interfered with his ability to work.  There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's low back disability are contemplated by the schedular criteria set forth in the General Rating Formula.  No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  The Veteran's back disability manifests as painful, limited motion with functional loss due to pain, as well as flare-ups.  He has not asserted that his back disability causes symptoms that are not contemplated by the rating criteria.  The rating criteria are adequate descriptors of the Veteran's low back disability.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

B.  Right Lower Extremity Radiculopathy

The Veteran's right lower extremity radiculopathy is rated under Diagnostic Code 8520.  38 C.F.R. § 4.124a (2016).  A 10 percent rating is warranted with mild paralysis.  A 20 percent rating is warranted with moderate paralysis.  A 40 percent rating is warranted with moderately severe paralysis.  A 60 percent rating is warranted with severe paralysis marked with muscular atrophy.  An 80 percent rating is warranted with complete paralysis where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee weakened for (very rarely) lost. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2016).  

1.  Prior to April 29, 2013

Prior to April 29, 2013, the Veteran's right lower extremity radiculopathy was rated at 10 percent.  The evidence of record includes the Veteran's VA treatment records documenting his complaints of numbness.  In an August 2009 VA treatment record, the Veteran complained of pain radiating down both legs, but stated he had no incontinence problems.  In an April 2010 private record, he again complained of pain radiating down his left and that he felt numbness/tingling in his right lower leg; the Veteran stated his right side was worse than his left.  However, the Veteran received a 5/5 in strength for all motor units and the private doctor noted some complaints of numbness and tingling along his right calf.  

In July 2010, the Veteran received a VA examination.  The examiner noted the Veteran's right lower extremity had diminished sensation.  The VA examiner noted the Veteran had no complaints regarding abnormal bowel function.  The Veteran had flare ups and difficulty walking.  The Veteran's 2011 and 2012 VA records noted the Veteran's numbness was intermittent.  Additionally, the Veteran noted he did not have bowel or bladder problems and continued to state his right side was worse than his left.

The Board also considers the Veteran's competent and credible lay contentions documenting his numbness and diminished sensitivity in his feet.  The Veteran stated the numbness was exacerbated by activity.  The Veteran also complained the numbness occurred after walking for longer than 10 minutes if he was not able to sit down. 

After considering the medical evidence and the Veteran's lay contentions, the Board finds the Veteran's disability rating is best captured by a 10 percent rating.  The Board notes the evidence of record indicates the Veteran's numbness is intermittent.  Further, the April 2010 private report indicated that the Veteran's motor strength was 5/5 for all motor units.  The Board considers the Veteran's lay contentions that the numbness in his legs restricts his activity level.  However, there is no evidence the Veteran's right leg radiculopathy is marked with moderate incomplete paralysis.  Thus, the Board concludes the Veteran's paralysis is mild and an increase in excess of 10 percent is not warranted.  38 C.F.R. § 4.124a (2016).  

2.  From April 29, 2013

The Veteran received a VA examination in April 2013.  The examiner noted the Veteran's right knee and ankle reflex was normal.  The Veteran had decreased sensation on his right foot/toes.  The Veteran had severe intermittent pain in his right lower extremity.  Ultimately, the VA examiner opined the Veteran's radiculopathy severity was rated as moderate. 

The Board finds the April 2013 VA examiner's opinion that the Veteran's radiculopathy is moderate carries high probative weight.  While the Board considers the Veteran's lay contentions concerning his numbness, the Board finds the VA examiner's review of the record and examination provides a more complete and informed picture of the Veteran's disability.  Accordingly, the Veteran's disability is best captured at 20 percent as his radiculopathy was noted as moderate.  His symptoms are not more accurately described as moderately severe incomplete paralysis.  Therefore, the Board concludes a disability rating in excess of 20 percent is not warranted.  38 C.F.R. § 4.71a (2016).  

C.  Left Lower Extremity Radiculopathy 

The Veteran's left lower extremity radiculopathy is rated at 10 percent under Diagnostic Code 8520. 

The Veteran's VA treatment records documented his continued subjective complaints of numbness on the left side.  The Veteran's complaints for his left side are similar to the complaints noted previously for his right side.  Though as previously stated above, the Veteran's treatment records documented that his right side was worse than his left.  The April 2013 VA examiner found his left side was normal for sensitivity.  The VA examiner documented that the Veteran had moderate intermittent pain on this left side but no numbness was noted.  The VA examiner rated the Veteran's radiculopathy severity as mild. 

The Board finds the preponderance of the evidence shows the Veteran's left lower extremity radiculopathy is best captured by the 10 percent rating.  The Board considers the Veteran's lay statements, but the medical evidence of record is more probative.  Further, the April 2013 VA examiner's opinion that the Veteran's radiculopathy is mild is also supported by the Veteran's statements that his right side is worse than his left.  The April 2013 VA examiner rated his right side as moderate and his left side as mild.  The medical evidence of record also noted that his left side was not numb nor did he suffer from parenthesis  Therefore, the Board concludes the preponderance of evidence shows an increase in excess of 10 percent for the Veteran's disability rating is not warranted.  38 C.F.R. § 4.124a (2016).  


ORDER


The appeal concerning the issue of entitlement to a disability rating in excess of 70 percent for major depressive disorder is dismissed. 

A lumbar spine disability rating in excess of 40 percent is denied. 

A disability rating in excess of 10 percent prior to April 29, 2013 and excess of 20 percent thereafter for radiculopathy of the right lower extremity is denied. 

A disability rating in excess of 10 percent for radiculopathy of the left lower extremity is denied. 


REMAND

In November 2013, the RO granted a TDIU effective July 23, 2010, and the Veteran perfected an appeal with regard to the effective date.  The Veteran's combined disability rating prior to July 23, 2010 was 50 percent, and as such, did not meet the schedular requirements for TDIU.  38 C.F.R. § 4.16(a) (2016).  When a veteran's combined disability rating does not meet the minimum schedular criteria for a TDIU, the Board must still consider whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  In these situations the claim must be submitted to the Director of the Compensation Service for extraschedular consideration.  

The Board concludes the Veteran's employability picture prior to July 23, 2010 warrants extraschedular referral.  The Veteran submitted several lay statements discussing that he had to stop working as a pipe fitter earlier than July 2010.  The Veteran indicated he stopped working in August 2008 in part because of his lumbar spine disability, which made him unable to engage in prolonged standing, climbing, or complete work that required lifting.  The Veteran also discussed how his low back disability impacted his former job at his November 2012 DRO hearing and his April 2017 Board hearing.  Likewise, the Veteran's SSA records and VA treatment records documented the impact of the Veteran's low back disability on his employability.  For this reason, the Board finds that referral for consideration of an extraschedular TDIU prior to July 23, 2010 is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim to the Director of the Compensation Service for consideration of whether a TDIU on an extraschedular basis is warranted prior to July 23, 2010.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).

2.  After completing this assessment and any other development deemed necessary, re-adjudicate the issue of entitlement to a TDIU prior to July 23, 2010.  If the benefit sought on appeal remains denied, issue the Veteran and his attorney a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


